PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date August 20, 1968.
After oral argument and upon consideration of the petition, the briefs, and the record, we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
The petition for attorneys’ fees filed by the attorney for the Petitioner is also denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JJ., concur.